COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       David Lorenza Joyner v. The State of Texas

Appellate case number:     01-18-00875-CR

Trial court case number: 1554289

Trial court:               351st District Court of Harris County

        On October 11, 2018, this appeal was abated for the trial court to conduct a Faretta hearing
to determine whether appellant’s request to dismiss appointed counsel and proceed pro se on
appeal is “knowingly and intelligently” made. Faretta v. California, 422 U.S. 806, 835 (1975). A
supplemental clerk’s record has been filed indicating that the trial court held the requested hearing
and concluded that appellant is not capable of representing himself on appeal. Accordingly, we
REINSTATE this case on the Court’s active docket.
      Appellant’s brief is ORDERED to be filed no later than 30 days from the date of this order.
See TEX. R. APP. P. 38.6(a).
      The State’s brief is ORDERED to be filed within 30 days of the filing of appellant’s brief.
See TEX. R. APP. P. 38.6(b).
       It is so ORDERED.

Judge’s signature: ___/s/ Justice Gordon Goodman____
                                 Acting individually


Date: ___March 7, 2019__